                                                                1   KURT C. FAUX, ESQ.
                                                                    Nevada Bar No. 003407
                                                                2   JORDAN F. FAUX, ESQ.
                                                                    Nevada Bar No. 12205
                                                                3   THE FAUX LAW GROUP
                                                                    2625 N. Green Valley Pkwy., #100
                                                                4   Henderson, Nevada 89014
                                                                    Telephone: (702) 458-5790
                                                                5   Facsimile: (702) 458-5794
                                                                    Email: kfaux@fauxlaw.com
                                                                6          jfaux@fauxlaw.com
                                                                    Attorneys for Plaintiff
                                                                7
                                                                                                UNITED STATES DISTRICT COURT
                                                                8
                                                                9                                       DISTRICT OF NEVADA

                                                               10   INSURANCE COMPANY OF THE WEST, a                     Case No.: 2:17-cv-02871-APG-DJA
                                                                    California corporation,
                     2625 N. GREEN VALLEY PARKWAY, SUITE 100




                                                               11
THE FAUX LAW GROUP




                                                                                                    Plaintiff,           STIPULATION AND ORDER TO DISMISS
                             HENDERSON, NEVADA 89014




                                                               12
                                                                                                                         JEFFREY ARMSTRONG AND LUISA
                                TEL. (702) 458-5790




                                                               13   vs.                                                  ARMSTRONG WITH PREJUDICE

                                                               14   JEFFREY ARMSTRONG, an individual, LUISA
                                                               15   ARMSTRONG, an individual, SAMSON
                                                                    CHEUNG, an individual, DOES I through X,
                                                               16   inclusive; ROE CORPORATIONS I through X,
                                                                    inclusive,
                                                               17
                                                               18                                  Defendants.

                                                               19          Insurance Company of the West (“ICW”), Jeffrey Armstrong, and Luisa Armstrong
                                                               20   (collectively “Parties”) jointly submit this Stipulation to Dismiss Jeffrey Armstrong and Luisa
                                                               21   Armstrong With Prejudice in accordance with the Court’s Order dated March 9, 2020 (ECF No. 59).
                                                               22          1. Jeffrey and Luisa Armstrong filed for chapter 7 bankruptcy on May 8, 2019. A 341 meeting
                                                               23
                                                                              was held on June 12, 2019. (ECF No. 50).
                                                               24
                                                                           2. On August 13, 2019, the Bankruptcy Court issued an Order of Discharge. (ECF No. 56-1).
                                                               25
                                                                           3. On August 16, 2019, the Bankruptcy Court issued a Final Decree closing the bankruptcy
                                                               26
                                                                              case. (ECF No. 56-2).
                                                               27
                                                               28


                                                                                                                   -1-
                                                                1          Accordingly, the Parties stipulate to the dismissal of ICW’s claims against Jeffrey Armstrong
                                                                2   and Luisa Armstrong with prejudice.
                                                                3          Dated this 19th day of March, 2020.
                                                                4    THE FAUX LAW GROUP                            KAEMPFER CROWELL
                                                                5
                                                                     /s/ Kurt C. Faux_______________               /s/ Robert McCoy
                                                                6
                                                                     KURT C. FAUX, ESQ.                            ROBERT MCCOY, ESQ.
                                                                7    Nevada Bar No. 003407                         Nevada Bar No. 009121
                                                                     JORDAN F. FAUX, ESQ.                          TRENT DEBRAGA, ESQ.
                                                                8    Nevada Bar No. 012205                         Nevada Bar No. 14186
                                                                     2625 N. Green Valley Pkwy., #100              1980 Festival Plaza Drive, Suite 650
                                                                9
                                                                     Henderson, Nevada 89014                       Las Vegas, NV 89135
                                                               10    Attorneys for Plaintiff                       Attorneys for Defendants Jeffrey Armstrong
                                                                                                                   and Luisa Armstrong
                     2625 N. GREEN VALLEY PARKWAY, SUITE 100




                                                               11
THE FAUX LAW GROUP
                             HENDERSON, NEVADA 89014




                                                               12
                                TEL. (702) 458-5790




                                                               13                                                IT IS SO ORDERED:

                                                               14
                                                                                                                 ________________________________
                                                               15                                                UNITED STATES DISTRICT JUDGE
                                                               16
                                                                                                                 Dated: March
                                                                                                                 DATED:       19, 2020.
                                                                                                                         _________________
                                                               17
                                                               18
                                                               19
                                                               20
                                                               21
                                                               22
                                                               23
                                                               24
                                                               25
                                                               26
                                                               27
                                                               28


                                                                                                                     -2-
